Citation Nr: 1645726	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral foot disorder, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for bronchitis, and if so, whether service connection is warranted. 

4.  Entitlement to service connection for cold weather injuries, to include dystrophic toenails.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.
ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1952 to January 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket due to the Veteran's advanced age pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2).

The issues of (1) service connection for bilateral hearing loss; (2) service connection for tinnitus; and (3) service connection for cold weather injuries, to include dystrophic toenails are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2009 rating decision denied (1) service connection for bilateral hearing loss, (2) service connection for a bilateral foot disorder, and 
(3) service connection for bronchitis; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss, a bilateral foot disorder, and bronchitis.

3.  The Veteran's pes planus disorder pre-existed service entrance, but was not permanently aggravated beyond a normal progression during service.

4.  The Veteran does not have a current diagnosed neurological disorder pertaining to his feet. 

5.  The Veteran does not have a current diagnosed respiratory disorder, to include chronic bronchitis.

6.  The Veteran's currently diagnosed obstructive sleep apnea is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision, which denied service connection for bilateral hearing loss, service connection for a bilateral foot disorder, and service connection for bronchitis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received subsequent to the April 2009 rating decision is new and material; the claim for service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The evidence received subsequent to the April 2009 rating decision is new and material; the claim for service connection for a bilateral foot disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

4.  The evidence received subsequent to the April 2009 rating decision is new and material; the claim for service connection for bronchitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

5.  The criteria for service connection for a bilateral foot disorder have not been met. 38 U.S.C.A. §§ 101, 1110, 1111, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

6.  The criteria for service connection for bronchitis have not been met.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's previously denied claim for service connection for bilateral hearing loss, a bilateral foot disorder, and bronchitis are reopened, as explained below.  Therefore, no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in August 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's available service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Board notes that the Veteran's service personnel records are unavailable, as they were housed in that section of the National Personnel Records Center's (NPRC) St. Louis storage facility, which burned in a 1973 fire.  Army records prior to 1959 were destroyed almost in their entirety; NPRC certified the unavailability in March 2015.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was also afforded VA examinations in connection with his service connection claim for a foot disorder in April and June 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for sleep apnea.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing an indication that the disability of sleep apnea was associated with his service.  As explained in further detail below, the medical evidence contains no opinion linking the Veteran's current sleep apnea disorder to service, there is no documentation of post-service symptoms for over 60 years after his discharge, and the only suggestion of a link comes from the Veteran via generalized, conclusory allegations.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for sleep apnea is required. 

For these reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was initially denied service connection for bilateral hearing loss, service connection for a bilateral foot disorder, and service connection for bronchitis in an April 2009 rating decision.  Regarding hearing loss, the RO determined that there was no evidence that the Veteran's hearing loss was related to service.  The RO also indicated that the Veteran's bilateral foot disorder (pes planus) pre-existed service entrance and was not aggravated by service.  His bronchitis was noted to be acute in service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  

Moreover, although service treatment records were submitted in April and August 2009, these were duplicates of records already associated with the claims file.  Therefore, the April 2009 rating decision became final.  38 U.S.C.A.  § 7105; 
38 C.F.R. § 20.1103.

The evidence of record at the time of the April 2009 rating decision included service treatment records from October 1951 to January 1954. 

In support of the current application to reopen service connection for bilateral haring loss, the new evidence associated with the record since the April 2009 rating decision includes, in pertinent part, an April 2015 VA examination report, where the Veteran reported symptoms of bilateral hearing loss for a long time. 

In support of the current application to reopen service connection for a bilateral foot disorder, the new evidence associated with the record since the April 2009 rating decision includes, in pertinent part, the April 2015 and June 2015 VA foot, neurological, and skin examination reports, where the Veteran reported symptoms of a bilateral foot disorder, toenail disorder, and a neurological (numbness) disorder since service separation.

In support of the current application to reopen service connection for bronchitis, the new evidence associated with the record since the April 2009 rating decision includes, in pertinent part, the April 2015 VA examination report, where the Veteran reported symptoms of a respiratory disorder since service separation. 
   
After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA examination reports are new and material as they relate to an unestablished fact (purported persisted symptoms of hearing loss and of a respiratory disorder since service) necessary to substantiate the claim for service connection for a hearing loss and bronchitis.  Further, the Veteran indicated that his foot disorder may be related to cold injuries (frostbite) that he maintains occurred during active duty service.  Accordingly, the evidence is new and material, and the claims are reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's foot disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Foot Disorder

The Board notes that a veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153. 

Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Accordingly, "a lasting worsening of the condition," that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter, is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In this case, the service entrance examination in October 1952 shows that the Veteran had an abnormal clinical evaluation of his feet and pes planus was "noted" at service entrance.  As such, the Veteran had a pre-existing foot disorder prior to service entrance.  For these reasons, the Board finds that the presumption of soundness at service entrance does not attach.  See 38 U.S.C.A. § 1111.
In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  The primary question then is whether the preexisting pes planus disorder was shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992).

In this case, available service treatment records are negative for any complaints or treatment pertinent to a foot disorder.  Further, the Veteran's January 1954 service separation examination report reflects a continued notation of pes planus, but there was no indication that the disorder had worsened.  

The Veteran also indicated that he had no treatment for pes panus for more than 60 years following service separation.  See Veteran's statement during April 2015 VA foot examination.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).  

The Veteran was afforded a VA foot examination in April 2015.  A diagnosis of bilateral pes planus was noted, with a date of diagnosis of 1951.  During the evaluation, the Veteran reported that, upon enlistment, he wore a 11A shoe size, but was assigned a size 10C.  He stated that the improper fitting of his shows added to his foot problems.  The Veteran denied receiving treatment in service for a foot disorder.  He reported that his toes were numb and that he had developed dystrophic toenails as a result of service.  The examiner indicated that the numbness and toenails would be addressed by separate examiners (i.e., neurologist and dermatologist).  The Veteran also reported having had no treatment for his foot disorder for 61 years following service separation.  
The April 2015 VA examiner then opined that the Veteran's pre-existing pes planus disorder was not aggravated beyond its natural progression by service.  In support of this opinion, the examiner noted that the Veteran was not "especially concerned" about his flat feet during the examination, but instead, was concerned about the thickened toenails and complaints of numb toes.  The examiner further indicated that, in the 61 years following service separation, the Veteran had sought no treatment for his pes planus and did not wear innersoles or orthotics.  He had minimal pain on examination and no calluses.  In sum, the examiner stated that the Veteran's foot disorder had remained the same since service, but certainly did not appear to have been aggravated beyond its normal progression.

The Veteran has not provided any competent evidence showing that the pes planus disorder permanently increased in severity during his period of active service.  

The Board also notes that the Veteran was afforded a neurological examination in June 2015 to assist in determining if he had a nerve disorder of the feet or toes.  The June 2015 examiner performed a medical examination and determined that the Veteran did not have a diagnosed neurological disorder.  The remaining evidence of record does not show a diagnosed foot disorder, other than pes planus.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Accordingly, and upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's pre-existing bilateral pes planus disorder, which was noted at entrance into service, underwent any increase in severity during service.  For these reasons, the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

The Veteran's toenail disorder is addressed in the remand section below.  


Service Connection for Bronchitis

The Veteran maintains that he has a respiratory disorder that is related to service. 

Service treatment records show that the Veteran was treated for acute bronchitis in October 1952 and December 1952.  However, at service separation in January 1954, a clinical evaluation of the Veteran's lungs was normal and a respiratory disorder was not noted.  

During an April 2015 VA examination, the Veteran reported that he had a history of a light pain in his chest that he believed was present for 50 years.  The examiner indicated that during service, the Veteran was treated twice for acute bronchitis.  The examiner also noted that PFTs were completed in 2010, but the Veteran had not been diagnosed with chronic bronchitis or COPD.  In sum, the examiner stated that there was no evidence of chronic bronchitis or other chronic respiratory disorder.  In addition, the Veteran's acute episodes of bronchitis in service would less likely than not cause or contribute to a chronic respiratory condition as his acute bronchitis was diagnosed over 50 years ago.

The remaining evidence of record, to include VA treatment records, do not show a diagnosed respiratory disorder, to include chronic bronchitis. 

The Board has also considered the Veteran's assertion that he has a respiratory disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a respiratory disorder, such difficulty breathing, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Respiratory disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as a chest x-ray), and manifest observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).
For these reasons, the Board finds that the Veteran does not have currently diagnosed respiratory disorder, to include chronic bronchitis.  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea is related to service, without clear explanation of the basis of his belief.  Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's currently diagnosed obstructive sleep apnea is not related to service.

Available service treatment records do not show any diagnosis or treatment for sleep apnea.  During the January 1954 report of medical examination, conducted at service separation, a sleep disorder was not noted. 

Post-service treatment records show probable sleep apnea in August 2011 and a confirmed diagnosis in February 2011 of mild obstructive sleep apnea; however, there is no indication that his disorder is related to service.   

The Board has also considered the Veteran's statements regarding his belief that his sleep apnea is related to service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sleep apnea is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose (such as with a sleep study), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). The cause of the Veteran's current sleep apnea is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

As noted above, the Veteran has not been afforded a VA examination or medical opinion regarding the etiology of his currently diagnosed sleep apnea.  However, none is required in this case.  Service treatment records are absent for any complaints, diagnosis, or treatment for any sleep disorder, to include sleep apnea. The earliest medical evidence of any of the claimed conditions is dated over 60 years after separation from service, and there is no competent and probative evidence to show that the Veteran has sleep apnea that is related to his service.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, and that the claim must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matters on that basis.  38 U.S.C.A. § 5107 (b).


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the claim for service connection for a bilateral foot disorder is reopened. 

New and material evidence having been received, the claim for service connection for bronchitis is reopened. 

Service connection for a bilateral foot disorder, to include pes planus, is denied.

Service connection for bronchitis is denied. 

Service connection for obstructive sleep apnea is denied. 


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his in-service noise exposure.

The Veteran's service personnel records reflect that he served as military police while stationed in Europe.  However, in an October 2016 statement, the Veteran reported that he has tinnitus as a result of combat while serving as rifleman in Korea.  As noted above, the Veteran's service personnel records are unavailable, as they were housed in that section of the National Personnel Records Center's (NPRC) St. Louis storage facility, which burned in a 1973 fire.  Army records prior to 1959 were destroyed almost in their entirety and the NPRC certified the unavailability in March 2015.  Review of records in VA's possession does not foreclose the possibility that the Veteran may, as he alleges, been stationed in Korea for a short time prior to the changing of his military occupational specialty; the new allegation requires further investigation.

The Veteran was afforded a VA examination in April 2015.  The VA examiner discussed relevant medical literature and opined that the Veteran's hearing loss was less likely than not related to service.  In support of this opinion, the examiner acknowledged that the Veteran only had whisper voice tests while in service (which could not rule out a mild, high frequency, or unilateral hearing loss).  Nonetheless, the examiner noted that (1) the Veteran had the same evaluation at enlistment and separation and passed both times, (2) there were no complaint of hearing loss while in service, (3) the Veteran had subsequent years of occupational noise exposure, and (4) the Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

Regarding tinnitus, the examiner indicated that the Veteran had a normal whisper test during service entrance and service separation.  Further, he was exposed to years of occupational noise exposure and denied an inciting incident to his tinnitus during service.  For these reasons, the examiner opined that it was less likely than not that the Veteran's current reported tinnitus was caused by or a result of military
noise exposure.

As noted above, the Veteran has now provided an inciting incident to his tinnitus, and potentially his hearing loss disorder, (i.e., combat tour in Korea).  The Board finds that additional efforts should be made to verify whether the Veteran did, in fact, serve in Korea.  Another VA examination addressing the Veteran's etiology of his hearing loss and tinnitus disorder and the now purported service in Korea should also be obtained.

Cold Weather Injuries

The Veteran was diagnosed with dystrophic toenails in a June 2015 VA examination.  During the evaluation, the examiner indicated that the Veteran's military records were burned in a fire and, therefore, it was noted that the Veteran's anecdotal statements would be used as the historical medical facts.  The Veteran reported that he was stationed in Korea performing a patrol in the mountains where the weather became foggy and the temperature dropped rapidly.  He indicated that he developed frostbite.  It was also noted that the Veteran wore a size 11.5 shoe, but the Army had issued him a smaller size, which compressed his toes and feet.  The examiner then opined that the Veteran's dystrophic nails were not likely incurred in or caused by service.  In support of this opinion, the examiner stated that a flat foot condition would not lead to or cause dystrophic nails.  Instead, poor hygiene, wearing polyester socks, dark moist shoes, and dirty baths or showers would lead to dystrophic toenails. 

The Board finds the June 2015 VA medical opinion to be inadequate as it did not address the Veteran's purported cold weather injury (frostbite).  As noted above, the Veteran has reported that he served in Germany and Korea and was exposed to cold weather while serving on patrols.  Although some service records appear to have been destroyed, the Veteran's DD Form 214 shows that he was stationed overseas for approximately 1.5 years in the 175th military police battalion.  His statements regarding performing a patrol in the mountains appear to be consistent with his military occupation specialty and his time overseas (either in Korea or Germany).  Nonetheless, although the VA examiner acknowledged the missing service records, and included possible etiologies for dystrophic nails, the examiner did not address whether the Veteran's nail disorder was at least as likely as not due to the claimed cold weather injury in service.  For these reasons, the Board finds that a supplemental medical opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the Veteran and ask him to provide evidence which supports his contention that he served in Korea.  Evidence which might substantiate the Veteran's claim includes, but is not limited to, military records, statements from service medical personnel, "buddy" statements, letters written during service, photographs taken during service, etc.  All evidence received should be associated with the claims file.  

2.  Schedule the Veteran for a VA audiological examination to assist in determining the etiology of the bilateral hearing loss and tinnitus disorders.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should also be performed.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that currently diagnosed tinnitus is the result of noise exposure during active service (the examiner should assume for the purposes of the examination that the Veteran served in combat in Korea).  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that currently diagnosed hearing loss is the result of noise exposure during active service (the examiner should assume for the purposes of the examination that the Veteran served in combat in Korea).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ should obtain a supplemental medical opinion from the examiner who conducted the June 2015 VA examination regarding the Veteran's dystrophic nails.  If that examiner is not available, obtain an opinion from another appropriate VA examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The VA examiner should offer the following opinion:

Is it as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's dystrophic toenails are related to service, to include a cold weather injury.  (Note: some of the Veteran's service records are unavailable.  The examiner may assume that the Veteran sustained a cold weather injury to his feet in service, unless the examination findings are inconsistent with such an injury.  If inconsistent, such must be stated clearly and a rationale provided). 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After all the above development has been completed, readjudicate the remaining claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


